Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

Matter of Cristoval SILVA-TREVINO, Respondent
Decided October 12, 2016
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) The categorical and modified categorical approaches provide the proper framework
for determining whether a conviction is for a crime involving moral turpitude.
(2) Unless the controlling case law of the governing Federal court of appeals expressly
dictates otherwise, the realistic probability test, which focuses on the minimum
conduct that has a realistic probability of being prosecuted under the statute of
conviction, should be applied in determining whether an offense is a categorical crime
involving moral turpitude.
(3) Under the “minimum reading” approach applied by the United States Court of
Appeals for the Fifth Circuit, the respondent’s conviction for indecency with a child
under section 21.11(a)(1) of the Texas Penal Code is not for a categorical crime
involving moral turpitude.
(4) An alien who has engaged in misconduct involving sexual abuse of a minor is not
required to make a heightened evidentiary showing of hardship or other factors to
establish that an application for relief warrants a favorable exercise of discretion.
FOR RESPONDENT: Lisa Brodyaga, Esquire, San Benito, TX
FOR THE DEPARTMENT OF HOMELAND SECURITY:
Associate Legal Advisor

Elizabeth A.S. Thaler,

BEFORE: Board Panel: ADKINS-BLANCH, Vice Chairman; GRANT and GREER,
Board Members.
GRANT, Board Member:

This case is before us pursuant to Matter of Silva-Trevino
(“Silva-Trevino II”), 26 I&N Dec. 550 (A.G. 2015), in which the Attorney
General vacated Matter of Silva-Trevino (“Silva-Trevino I”), 24 I&N Dec.
687 (A.G. 2008), and remanded the record to the Board for further
proceedings and the entry of a new decision. In his decision, the Attorney
General directed us to develop a uniform standard for determining whether
a particular criminal offense is a crime involving moral turpitude. Pursuant
to his directive, we asked the parties and amici curiae to provide us with

826

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

supplemental briefs regarding the issues raised in the Attorney General’s
decision.1
We conclude that the categorical and modified categorical approaches
provide the proper framework for determining when a conviction is for
a crime involving moral turpitude. Applying this framework to the
respondent’s case, we hold that he is not inadmissible as an alien convicted
of a crime involving moral turpitude. The record will be remanded for
further consideration of his application for relief.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Mexico who was admitted to
the United States as a lawful permanent resident in 1962. On October 6,
2004, he pled no contest to the offense of indecency with a child under
section 21.11(a)(1) of the Texas Penal Code. The criminal court accepted
the plea, deferred further proceedings, fined the respondent $250, placed
him under community supervision for a period of 5 years, and ordered him
to attend sex offender counseling sessions.
Based on this conviction, the Department of Homeland Security
(“DHS”) charged the respondent with removability as an alien who has
been convicted of an aggravated felony for sexual abuse of a minor under
sections 101(a)(43)(A) and 237(a)(2)(A)(iii) of the Immigration and
Nationality Act, 8 U.S.C. §§ 1101(a)(43)(A) and 1227(a)(2)(A)(iii) (2000).
The respondent conceded that he was removable as charged, and he
requested adjustment of status to that of a lawful permanent resident. In a
decision dated February 9, 2006, the Immigration Judge found that the
respondent is ineligible for adjustment of status because he has been
convicted of a crime involving moral turpitude, which renders him
inadmissible under section 212(a)(2)(A)(i)(I) of the Act, 8 U.S.C.
§ 1182(a)(2)(A)(i)(I) (2006).
The respondent appealed from that decision. On August 8, 2006, we
found that his conviction did not render him inadmissible because section
21.11(a)(1) of the Texas Penal Code criminalized at least some conduct that
does not involve moral turpitude and the record of conviction did not
contain any information about the conduct underlying his offense. We
remanded the record to the Immigration Judge for further proceedings.
On July 10, 2007, the Attorney General directed us to refer our decision
to him pursuant to 8 C.F.R. § 1003.1(h)(1)(i) (2007). The Attorney General
subsequently vacated our decision and set forth a framework for
determining when a conviction is for a crime involving moral turpitude in
1

We acknowledge and appreciate the briefs submitted by the parties and amici curiae.

827

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

Silva-Trevino I. Specifically, he instructed Immigration Judges and the
Board (1) to examine the statute of conviction under the categorical
approach and determine whether there was a “realistic probability” that the
statute would be applied to conduct not involving moral turpitude; (2) if the
categorical approach does not resolve this question, to look to the record of
conviction under the modified categorical approach; and (3) in the event
the record of conviction is inconclusive, to consider any relevant evidence
outside the record of conviction to resolve the moral turpitude question. Id.
at 696–704.
Applying this framework to the facts of the respondent’s case, the
Attorney General first addressed whether there was a “realistic probability”
that the Texas statute would be applied to conduct that does not involve
moral turpitude. Id. at 705–08. 2 He determined that in cases involving
sexual misconduct with a child, “it is proper to make a categorical finding
that a defendant’s conduct involves moral turpitude when that conduct
results in a conviction on the charge of intentional sexual conduct with a
person the defendant knew or should have known was a child.” Id. at
706–07. Further, he stated that the “inclusion of a mistake-of-age defense”
would ensure that “individuals will be convicted only if they willfully or
knowingly directed sexual conduct towards someone they knew, or
reasonably should have known, was a child.” Id. at 707 (citing 18 U.S.C.
§ 2243(c)(1) (2006)).
After analyzing section 21.11(a)(1) of the Texas Penal Code, which
contained no mistake-of-age defense on its face, the Attorney General
concluded that there was a realistic probability that it would be applied to
reach conduct that does not involve moral turpitude. Id. at 708. He cited to
Johnson v. State, 967 S.W.2d 848, 849 (Tex. Crim. App. 1998) (en banc),
where the court rejected a 19-year-old defendant’s contention that he
should not be convicted under section 21.11(a)(1) because the victim and
her friend stated that the victim was over 17, and she appeared older than
her age. The Attorney General remanded the record to the Board because
“where, as here, the categorical inquiry does not resolve the moral turpitude
question, an adjudicator should engage in a modified categorical inquiry,
considering whether the facts of the alien’s prior conviction in fact involved
moral turpitude.” Matter of Silva-Trevino I, 24 I&N Dec. at 708.
On remand, we returned the record to the Immigration Judge to apply
the new analytical framework. After considering evidence extrinsic to the
record of conviction, he found that the respondent knew that the victim of
2

The Attorney General recognized that a crime involving moral turpitude is generally
defined as a crime that encompasses a reprehensible act with some form of scienter.
Matter of Silva-Trevino I, 24 I&N Dec. at 706 & n.5.

828

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

his crime was a minor. The Immigration Judge therefore concluded that the
respondent had been convicted of a crime involving moral turpitude and
was ineligible for adjustment of status. We affirmed that decision. The
respondent filed a petition for review with the United States Court of
Appeals for the Fifth Circuit, in whose jurisdiction this case arises.
In Silva-Trevino v. Holder, 742 F.3d 197, 200–01 (5th Cir. 2014), the
Fifth Circuit held that the phrase “convicted of” in section 212(a)(2) of the
Act precludes an adjudicator from inquiring into evidence outside the
record of conviction.3 Because the Board had looked beyond the record of
conviction to conclude that the respondent’s conviction was for a
turpitudinous offense, the court vacated our decision and remanded the
record for further proceedings.
On April 10, 2015, the Attorney General issued Silva-Trevino II. In
view of the decisions of the five courts of appeals that rejected the
procedural framework set out in Silva-Trevino I, as well as intervening
Supreme Court decisions that “cast doubt on the continued validity of the
opinion,” the Attorney General vacated the prior decision in its entirety.
Matter of Silva-Trevino II, 26 I&N Dec. at 553. He remanded the record
for the Board “to develop a uniform standard for the proper construction
and application of section 212(a)(2) of the Act and similar provisions in
light of all relevant precedent and arguments.” Id. According to the
Attorney General, the Board may address the following issues:
1. How adjudicators are to determine whether a particular criminal offense is a
crime involving moral turpitude under the Act;
2. When, and to what extent, adjudicators may use a modified categorical
approach and consider a record of conviction in determining whether an alien has
been “convicted of . . . a crime involving moral turpitude” in applying section
212(a)(2) of the Act and similar provisions;
3. Whether an alien who seeks a favorable exercise of discretion under the Act
after having engaged in criminal acts constituting the sexual abuse of a minor
should be required to make a heightened evidentiary showing of hardship or other
factors that would warrant a favorable exercise of discretion.

Id. at 553–54.
3

In so holding, the court joined the Third, Fourth, Ninth, and Eleventh Circuits, which
also declined to defer to the framework outlined in Silva-Trevino I. See Olivas–Motta
v. Holder, 746 F.3d 907, 916 (9th Cir. 2013); Prudencio v. Holder, 669 F.3d 472, 482
(4th Cir. 2012); Fajardo v. U.S. Att’y Gen., 659 F.3d 1303, 1310 (11th Cir. 2011);
Jean-Louis v. Att’y Gen. of U.S., 582 F.3d 462, 473–74 (3d Cir. 2009). But see Bobadilla
v. Holder, 679 F.3d 1052, 1057 (8th Cir. 2012) (deferring to the Attorney General’s
framework); Mata-Guerrero v. Holder, 627 F.3d 256, 260 (7th Cir. 2010) (same).

829

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

The Attorney General stated that his decision to vacate Silva-Trevino I
in its entirety did not mean that he disapproved of every aspect of that
decision, and he noted that nothing in his order was “intended to affect
Board determinations that an offense entails or does not entail
‘reprehensible conduct and some form of scienter’ and is or is not a crime
involving moral turpitude for that reason.” Id. at 553 n.3 (quoting
Silva-Trevino I, 24 I&N Dec. at 706 n.5).4

II. UNIFORM STANDARD
We have been directed to develop a uniform standard for the proper
construction and application of section 212(a)(2)(A)(i)(I) of the Act as it
applies to aliens “convicted of” a crime involving moral turpitude, as well
as other similar provisions. 5 Taking into consideration Supreme Court
precedent, the application of that precedent in the immigration context, and
the parties’ positions on appeal, we conclude that the categorical and
modified categorical approaches apply.
Notably, the parties agree that the categorical approach, as developed by
the Supreme Court, is the proper framework for determining whether a
crime involves moral turpitude under the Act. They additionally agree that
Descamps v. United States, 133 S. Ct. 2276 (2013), governs the concept of
divisibility and the use of the modified categorical approach. The use of
the categorical and modified categorical approaches is consistent with the
decisions of the five courts of appeals that did not agree with the Attorney
General’s third step in Silva-Trevino I.6 This framework also has strong
The Attorney General’s decision did not invalidate the Board’s decisions addressing
these matters and specified that we should determine whether to retain, modify, or clarify
them in any respect.
5
We need not now address the portion of section 212(a)(2)(A)(i)(I) of the Act that
refers to an alien “who admits having committed, or who admits committing acts which
constitute the essential elements of . . . a crime involving moral turpitude.” (Emphasis
added.) This provision is distinct from the portion premised on a conviction.
6
The DHS disagrees with the determination of the five circuits that the categorical
approach applies based on the phrase “convicted of” in section 212(a)(2)(A)(i)(I) of the
Act, but it concedes that the use of that approach is necessary to ensure a nationally
uniform standard. The amici addressing this specific issue generally agree that a
categorical approach is appropriate. One, however, argues that while the categorical
approach should apply to most crimes involving moral turpitude, crimes involving the
sexual abuse of a minor warrant a circumstantial approach. See generally Nijhawan
v. Holder, 557 U.S. 29 (2009) (considering evidence outside the record of conviction for
certain aggravated felonies). We decline to take this approach because we find no basis
in the Act or precedent to parse the categorical approach as proposed, and we strive, to
the extent possible, to provide a uniform approach for evaluating turpitudinous offenses.
4

830

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

historical support because its use, in various iterations, has an extensive
history in the immigration context. See Silva-Trevino, 742 F.3d at 201
(pointing out that the categorical approach has been used in the
immigration context for at least a century); see also Mellouli v. Lynch, 135
S. Ct. 1980, 1986 (2015); Matter of Short, 20 I&N Dec. 136, 137–38 (BIA
1989) (stating that the Board only looks to the record of conviction to
determine the offense of which the respondent was convicted where the
statute of conviction includes some offenses that involve moral turpitude
and others that do not (citing, inter alia, Matter of S-, 2 I&N Dec. 353 (BIA,
A.G. 1945))). To provide a uniform national framework for deciding
whether a crime involves moral turpitude—to the extent that is possible in
light of divergent rulings in the Federal appellate courts—we will apply the
categorical and modified categorical approaches as defined by recent
Supreme Court precedent.
A. Categorical Approach
When determining whether a conviction for a State or Federal offense is
for a crime involving moral turpitude, Immigration Judges and the Board
will examine the State or Federal statute defining the crime of conviction to
see if it fits within the generic definition of a crime involving moral
turpitude. See Moncrieffe v. Holder, 133 S. Ct. 1678, 1684 (2013) (citing
Gonzales v. Duenas-Alvarez, 549 U.S. 183, 185–87 (2007), Shepard
v. United States, 544 U.S. 13, 24 (2005), and Taylor v. United States, 495
U.S. 575, 599–600 (1990)). In evaluating the criminal statute under the
categorical approach, unless circuit court law dictates otherwise, we apply
the realistic probability test. This requires us to focus on the minimum
conduct that has a realistic probability of being prosecuted under the statute
of conviction, rather than on the facts underlying the respondent’s
particular violation of that statute. Moncrieffe, 133 S. Ct. at 1684–85;
Duenas-Alvarez, 549 U.S. at 193 (explaining that to show a realistic
probability, an offender “must at least point to his own case or other cases
in which the state courts in fact did apply the statute in the special
(nongeneric) manner for which he argues”).
Moncrieffe addressed whether an offense constitutes an aggravated
felony. The Federal courts of appeals differ on whether to extend the
realistic probability test to the context of crimes involving moral turpitude.
Four circuits have explicitly adopted the realistic probability standard
in deciding whether a crime categorically involves moral turpitude. See
Cano-Oyarzabal v. Holder, 774 F.3d 914, 917 (7th Cir. 2014); Leal

831

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

v. Holder, 771 F.3d 1140, 1145 (9th Cir. 2014);7 Villatoro v. Holder, 760
F.3d 872, 877–79 (8th Cir. 2014); Rodriguez-Heredia v. Holder, 639 F.3d
1264, 1267 (10th Cir. 2011). Other circuits have adopted the categorical
approach based on Supreme Court precedent, without expressly addressing
the realistic probability test. See, e.g., Walker v. U.S. Att’y Gen., 783 F.3d
1226, 1229 (11th Cir. 2015); Efstathiadis v. Holder, 752 F.3d 591, 595 (2d
Cir. 2014); Yeremin v. Holder, 738 F.3d 708, 715 (6th Cir. 2013);
Prudencio v. Holder, 669 F.3d 472, 484 (4th Cir. 2012). The First Circuit
has explicitly reserved its determination whether the realistic probability
test should apply and looks “to the inherent nature of the crime of
conviction, as defined in the criminal statute.” Da Silva Neto v. Holder,
680 F.3d 25, 29 & n.7 (1st Cir. 2012) (quoting Idy v. Holder, 674 F.3d 111,
118 (1st Cir. 2012)).
Two circuits, however, have rejected the realistic probability test in the
context of crimes involving moral turpitude. The Third Circuit held that
it will consider the elements of the statutory offense to ascertain the
least culpable conduct hypothetically necessary to sustain a conviction
under the statute. See Jean-Louis v. Att’y Gen. of U.S., 582 F.3d 462,
481–82 (3d Cir. 2009) (declining to import the Duenas-Alvarez realistic
probability test into the crime involving moral turpitude context); see also
Mahn v. Att’y Gen. of U.S., 767 F.3d 170, 174 (3d Cir. 2014) (applying
Jean-Louis in evaluating whether an offense is turpitudinous).
Additionally, the Fifth Circuit rejected the use of the realistic probability
test in determining whether an offense is a crime involving moral turpitude
and held that it will continue to apply the “minimum reading” approach.
See Gomez-Perez v. Lynch, 829 F.3d 323, 327 (5th Cir. 2016); Mercado
v. Lynch, 823 F.3d 276, 278 (5th Cir. 2016). Under that approach, an
offense is a crime involving moral turpitude if “the minimum reading of the
statute [of conviction] necessarily reaches only offenses involving moral
turpitude.” Gomez-Perez, 829 F.3d at 327 (quoting Amouzadeh v. Winfrey,
467 F.3d 451, 455 (5th Cir. 2006)).
In light of this disparity, and in the interest of setting forth a uniform
national standard, we will apply the Supreme Court’s realistic probability
test in deciding whether an offense categorically qualifies as a crime
involving moral turpitude, unless controlling circuit law expressly dictates
otherwise. In evaluating what is a “realistic probability” in a given case, it
is appropriate to consider how the controlling Federal circuit applies that
More recently, the Ninth Circuit has clarified that “when a ‘state statute’s greater
breadth is evident from its text,’ a petitioner need not point to an actual case applying the
statute of conviction in a nongeneric manner.” Chavez-Solis v. Lynch, 803 F.3d 1004,
1010 (9th Cir. 2015) (quoting United States v. Grisel, 488 F.3d 844, 850 (9th Cir. 2007)).
7

832

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

test. See Matter of Chairez, 26 I&N Dec. 819, 820 (BIA 2016) (reaffirming
that the application of the categorical approach is not a matter upon which
we receive deference).
B. Modified Categorical Approach
In cases where the statute of conviction includes some crimes that
involve moral turpitude and some that do not, adjudicators must determine
if the statute is divisible and thus susceptible to a modified categorical
analysis. Under such an analysis, resort to the record of conviction is
permitted to identify the statutory provision that the respondent was
convicted of violating. See Descamps, 133 S. Ct. at 2281, 2283 (defining
when a statute may be considered “divisible”); Matter of Chairez, 26 I&N
Dec. at 819–20 (clarifying that the understanding of statutory “divisibility”
embodied in Descamps applies in immigration proceedings nationwide to
the same extent that it applies in criminal sentencing proceedings). A
criminal statute is divisible so as to warrant a modified categorical inquiry
only if (1) it lists multiple discrete offenses as enumerated alternatives or
defines a single offense by reference to disjunctive sets of “elements,” more
than one combination of which could support a conviction and (2) at least
one, but not all, of those listed offenses or combinations of disjunctive
elements is a categorical match to the relevant generic standard. Matter of
Chairez, 26 I&N Dec. at 822 (citing Descamps, 133 S. Ct. at 2281, 2283).8
In this case, the parties do not dispute that the respondent’s statute of
conviction is indivisible, so we have no further need to address the issue.
We next apply this framework to the respondent’s conviction under section
21.11(a)(1) of the Texas Penal Code.

III. ANALYSIS
A. Indecency with a Child Under Section 21.11(a)(1)
The term “moral turpitude” generally refers to conduct that is
“inherently base, vile, or depraved, and contrary to the accepted rules of
morality and the duties owed between persons or to society in general.”
8

Recently, the Supreme Court resolved a circuit court split regarding the interpretation
of divisibility under Descamps. Mathis v. United States, 136 S. Ct. 2243 (2016). In that
case, the Court clarified that the modified categorical approach only applies to divisible
statutes—that is, “statutes having multiple alternative elements,” and it does not apply to
statutes that “enumerate[] various factual means of committing a single element.” Id. at
2249.

833

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

Cisneros-Guerrerro v. Holder, 774 F.3d 1056, 1058 (5th Cir. 2014)
(quoting Matter of Sejas, 24 I&N Dec, 236, 237 (BIA 2007)). To involve
moral turpitude, a crime requires two essential elements: reprehensible
conduct and a culpable mental state. Nino v. Holder, 690 F.3d 691, 695
(5th Cir. 2012). In Matter of Silva-Trevino I, 24 I&N Dec. at 706–07, the
Attorney General held that a crime involving intentional sexual conduct by
an adult with a child involves moral turpitude as long as the perpetrator
knew or should have known that the victim was a minor. We find no
reason to deviate from this holding.9 Because this case arises in the Fifth
Circuit, we will apply its minimum reading approach to the categorical
inquiry. See Gomez-Perez, 829 F.3d at 327.
In 2004 when the respondent was convicted of indecency with a child,
section 21.11(a)(1) of the Texas Penal Code provided, in relevant part, as
follows:
A person commits an offense if, with a child younger than 17 years and not the
person’s spouse, whether the child is of the same or opposite sex, the person:
(1) engages in sexual contact with the child or causes the child to engage in
sexual contact . . . .

Under section 21.11(c), the term “sexual contact” included
the following acts, if committed with the intent to arouse or gratify the sexual
desire of any person:
9

We note, however, that our decision does not reach crimes commonly known as
“statutory rape.” See, e.g., Tex. Penal Code Ann. § 22.011(a)(2)(A) (West 2016). These
are a distinct category of crimes that require the penetration of the child or similar
conduct. Even though these offenses do not require a perpetrator to have knowledge of
the age of the victim, we reserve the question whether they are crimes involving
moral turpitude. See, e.g., Castle v. INS, 541 F.2d 1064, 1066 (4th Cir. 1976) (holding
that “a man’s carnal knowledge of a fifteen year old girl . . . is so basically offensive to
American ethics and accepted moral standards as to constitute moral turpitude per se”);
Marciano v. INS, 450 F.2d 1022, 1025 (8th Cir. 1971) (“Federal courts have consistently
held that statutory rape is a crime involving moral turpitude.”); Matter of Guevara Alfaro,
25 I&N Dec. 417, 420–21 (BIA 2011) (finding that under Silva-Trevino I, statutory rape
of a minor under 16 years of age in violation of section 261.5(d) of the California Penal
Code is a crime involving moral turpitude and declining to follow Quintero-Salazar
v. Keisler, 506 F.3d 688, 692–94 (9th Cir. 2007)); Matter of Dingena, 11 I&N Dec. 723,
724–29 (BIA 1966) (holding that sexual intercourse with a female child under 16 years of
age in violation of section 944.10(2) of the Wisconsin Statutes is a crime involving moral
turpitude); cf. Mehboob v. Att’y Gen. of U.S., 549 F.3d 272, 278–79 (3d Cir. 2008)
(affirming that moral turpitude inheres in the Pennsylvania offense of misdemeanor
indecent assault, which involves sexual contact with a person under 16 years of age by a
perpetrator who is at least 4 years older than the complainant).

834

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

(1) any touching by a person, including touching through clothing, of the anus,
breast, or any part of the genitals of a child; or
(2) any touching of any part of the body of a child, including touching through
clothing, with the anus, breast, or any part of the genitals of a person.

An affirmative defense existed under section 21.11(b) if, inter alia, the actor
“was not more than three years older than the victim and of the opposite
sex” and “did not use duress, force, or a threat against the victim at the time
of the offense.”
On appeal, the respondent emphasizes that in Silva-Trevino I, the
Attorney General found that the offense in section 21.11(a)(1) of the Texas
Penal Code is not categorically a crime involving moral turpitude. He
further contends that because the statute is not divisible, the record should
be remanded for him to present his application for relief. The DHS argues
that the respondent has been convicted of an offense that is categorically a
crime involving moral turpitude because there is no realistic probability that
the State would prosecute an individual under the statute for conduct that
does not involve moral turpitude.
Applying the Fifth Circuit’s minimum reading approach to the
categorical inquiry, we conclude that the respondent’s crime under section
21.11(a)(1) is not categorically a crime involving moral turpitude. As
noted, an offense will be classified as a crime involving moral turpitude in
the Fifth Circuit if the minimum reading of a statute only encompasses
offenses involving moral turpitude. Gomez-Perez, 829 F.3d at 327.
Because section 21.11(a)(1) is broad enough to punish behavior that is not
accompanied by the defendant’s knowledge that the victim was a minor, the
offense does not necessarily involve moral turpitude.10
The DHS argues that there is no proof that the reasoning in Johnson,
967 S.W.2d 848, would be applied to conduct less serious than sexual
intercourse. However, sexual intercourse is not an element of the crime,
and the fact that the respondent admits he was convicted of conduct
involving a “touching” indicates that it is not “legal imagination” to find
10

In Matter of Silva-Trevino I, 24 I&N Dec. at 705–08, the Attorney General determined
that under the realistic probability test, the respondent’s crime under section 21.11(a)(1)
does not categorically qualify as a crime involving moral turpitude. As stated above, the
Attorney General found that a crime involving intentional sexual conduct by an adult
with a child involves moral turpitude as long as the perpetrator knew or should have
known that the victim was a minor. Id. at 706–07. Texas case law establishes that in
cases involving indecency with a child, the State is not required to show that the
defendant knew that the victim was younger than 17 years of age. See Johnson, 967
S.W.2d at 849–50 (citing, inter alia, Roof v. State, 665 S.W.2d 490, 492 (Tex. Crim. App.
1984) (en banc)).

835

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

that the statute is applied to conduct less invasive than penetration and
similar acts. See, e.g., Sullivan v. State, 986 S.W.2d 708, 715 (Tex. Crim.
App. 1999) (upholding a conviction under section 21.11(a)(1) of the Texas
Penal Code for touching the breast of a young boy); Cruz v. State, 742
S.W.2d 545, 548 (Tex. Crim. App. 1988) (affirming a conviction under
section 21.11(a)(1) involving fondling). The respondent’s crime is
therefore not a categorical crime involving moral turpitude.
Because section 21.11(a)(1) is not divisible, the respondent is not
inadmissible as an alien convicted of a crime involving moral turpitude.
The record will therefore be remanded for further consideration of his
application for adjustment of status.
B. Heightened Discretionary Standard
The Attorney General has also asked us to consider whether an
applicant for relief who has engaged in misconduct involving sexual abuse
of a minor should be required to make a heightened evidentiary showing of
hardship or other factors to establish that a favorable exercise of discretion
is warranted. Matter of Silva-Trevino II, 26 I&N Dec. at 554.
In Matter of Jean, 23 I&N Dec. 373, 383 (A.G. 2002), the Attorney
General held that aliens convicted of violent or dangerous crimes will not
be granted discretionary relief except in extraordinary circumstances, such
as those involving national or foreign policy decisions, or in cases where an
alien clearly demonstrates that the denial of relief would result in
exceptional and extremely unusual hardship. The Attorney General further
noted that even a showing of such hardship may be inadequate to justify a
grant of relief, depending on the nature of the crime. Id. at 383–84. This
test has been codified for applicants for a waiver of inadmissibility under
section 212(h)(2) of the Act. See 8 C.F.R. § 1212.7(d) (2016).
The DHS argues that a heightened evidentiary standard should be
imposed on aliens who engaged in criminal acts constituting sexual abuse
of a minor. Under this heightened standard, aliens would be required to
establish that they would suffer exceptional and unusual hardship in the
event they are removed or to present other extraordinary factors. After
careful consideration, we conclude that it is not necessary to devise such an
additional framework.11
There is a well-established framework for evaluating discretionary
determinations, under which Immigration Judges balance the positive and
negative factors in the record and the applicant bears the ultimate burden of
11

Because we reach this conclusion, we need not specifically address the arguments of
the respondent and amici that a heightened discretionary standard should not be applied.

836

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

showing that he or she merits a favorable exercise of discretion. See Matter
of C-V-T-, 22 I&N Dec. 7, 11–12 (BIA 1998); Matter of Marin, 16 I&N
Dec. 581, 584–85 (BIA 1978); 8 C.F.R. § 1240.8(d) (2016). In cases where
“negative factors grow more serious, it becomes incumbent upon the alien
to introduce additional offsetting favorable evidence, which in some cases
may have to involve unusual or outstanding equities.” Matter of C-V-T-,
22 I&N Dec. at 11–12; see also Matter of Sotelo, 23 I&N Dec. 201, 203
(BIA 2001); Matter of Arai, 13 I&N Dec. 494, 496 (BIA 1970).
Furthermore, when an alien has a criminal record, any rehabilitation or lack
of rehabilitation may be deemed a relevant factor in the analysis, depending
on the evidence presented. See Matter of C-V-T-, 22 I&N Dec. at 12.
In cases involving criminal acts, the Immigration Judge is not limited by
any type of categorical assessment and may examine the actual nature of
the crime by considering evidence outside of the record of conviction. See,
e.g., Matter of Teixeira, 21 I&N Dec. 316, 321 (BIA 1996) (discussing the
admission of police reports in the context of discretionary determinations);
Matter of Thomas, 21 I&N Dec. 20, 23 (BIA 1995) (holding that evidence
of unfavorable conduct may be considered in discretionary determinations,
even if it does not result in a conviction). As the finder of fact, the
Immigration Judge therefore has broad latitude in assessing the exact nature
of the criminal acts involved, depending on the evidence submitted by the
parties.
As with any crime, in cases of sexual abuse or other mistreatment the
Immigration Judge can consider the age of the victim and any other factors
relevant to determining the full scope of the conduct and harm involved.
The Immigration Judge can then accord the factors appropriate weight and
determine whether the equities are sufficient to offset the adverse factors,
although there may be cases in which an alien’s criminal acts are so severe
that they cannot be outweighed by compelling positive factors. See Matter
of Burbano, 20 I&N Dec. 872, 878 (BIA 1994) (recognizing that certain
criminal acts may be determinative in deciding whether a favorable
exercise of discretion is warranted). We are confident that this framework
is appropriate because it accounts for the particular evidence in each case.
The record will therefore be remanded for the Immigration Judge to assess
the respondent’s application for relief based on updated evidence.

IV. CONCLUSION
In the interest of establishing a uniform national standard despite
divergent views in Federal circuit law, we conclude that the categorical and
modified categorical approaches provide the appropriate framework for
evaluating whether an alien has been “convicted of” a crime involving
837

Cite as 26 I&N Dec. 826 (BIA 2016)

Interim Decision #3875

moral turpitude. Therefore, to the extent that any Board precedent currently
indicates that a contrary test should apply, we withdraw from it. E.g.,
Matter of Ahortalejo-Guzman, 25 I&N Dec. 465 (BIA 2011); Matter of
Guevara Alfaro, 25 I&N Dec. 417 (BIA 2011). The respondent has not
been convicted of an offense that is categorically a crime involving moral
turpitude, and there is no basis to apply the modified categorical approach.
He is therefore not inadmissible under section 212(a)(2)(A)(i)(I) of the Act
as an alien convicted of a crime involving moral turpitude, and he is not
barred from seeking adjustment of status on that basis. Accordingly, the
record will be remanded for further consideration of the respondent’s
eligibility for relief.12
ORDER: The record is remanded for further proceedings consistent
with the foregoing opinion and for the entry of a new decision.

12

In his supplemental filings, the respondent asserts that he should be provided with
access to documents he believes were considered by the Attorney General in his initial
certification process. However, the respondent has not identified any missing documents
that should be in the record, nor has he established that he has been deprived of a
reasonable opportunity to examine and object to evidence or to present evidence on his
behalf. We therefore decline to address this request further. See Silva-Trevino, 742 F.3d
at 199 (denying a request to supplement the record, finding that the argument was waived
because no specific omission had been identified).

838

